Capozzoli, J. (dissenting in part).
I vote to confirm the report of the Referee, but am not in accord with the majority insofar as the matter of discipline is concerned. I feel that this case cannot be distinguished from Matter of Thaler (30 A D 2d 166) and, therefore, a similar discipline of three years’ suspension should be imposed. Paraphrasing the Aristotelian admonition, quoted by my distinguished colleague, Mr. Justice McNally, in his dissent in Matter of O’Doherty (14 A D 2d 4,12), there can be no greater injustice than to treat equal things unequally.
Accordingly, I dissent in part, as indicated herein.
Stevens, P. J., Eager and McNally, JJ., concur in Per Curiam opinion; Capozzoli, J., dissents in part in opinion in which Nunez, J., concurs.
Respondent disbarred, effective July 28,1969.